Citation Nr: 0819793	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic Meniere's 
syndrome.  

4.  Entitlement to service connection for chronic upper 
extremity cold injury residuals.  

5.  Entitlement to service connection for chronic lower 
extremity cold injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic bilateral hearing 
loss disability,  chronic tinnitus, chronic Meniere's 
syndrome, chronic upper extremity cold injury residuals, and 
chronic lower extremity cold injury residuals.  In April 
2008, the veteran submitted a Motion to Advance on the 
Docket.  In June 2008, the Board granted the veteran's 
motion.  

The issues of service connection for chronic lower extremity 
and upper extremity cold injury residuals are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

In June 2006, the veteran submitted a claim of entitlement to 
service connection for chronic back injury residuals.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the issue is referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss was not manifested during 
active service or for many years thereafter, and has not 
otherwise been shown to have originated during active 
service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter, and has not otherwise been 
shown to have originated during active service.  

3.  Chronic Meniere's syndrome was not manifested during 
active service or for many years thereafter, and has not 
otherwise been shown to have originated during active 
service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2007).  

2.  Chronic tinnitus was not incurred in or aggravated during 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  

3.  Chronic Meniere's syndrome was not incurred in or 
aggravated during wartime service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection for chronic bilateral 
hearing loss disability, chronic tinnitus, chronic Meniere's 
syndrome, and chronic upper extremity cold injury residuals, 
the Board observes that the RO issued VCAA notices to the 
veteran in March 2006 and August 2006 which informed him of 
the evidence needed to support a claim of entitlement to 
service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The VCAA notices were issued prior to the 
November 2006 rating decision from which the instant appeal 
arises.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The VA has 
attempted to secure all relevant documentation to the extent 
possible.  The veteran was afforded a VA examination for 
compensation purposes.  The veteran was requested to provide 
the names and other relevant information as to the health 
care providers who treated him for the claimed disabilities.  
In June 2007, the veteran provided the names of several 
physicians who had treated him.  However, he clarified that 
two of the individuals "are probably dead" and another 
physician "tried to get some early records but, could not, 
too many years have gone by."  Additionally, the record does 
not reflect that the veteran completed and returned the 
Authorization and Consent to Release Information (VA Form 
21-4142) provided by the RO.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).



II.  Service Connection 

Service connection may be granted for chronic disability 
arising from chronic disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Where a veteran served continuously for ninety days 
or more during a period of war and an organic disease of the 
nervous system including sensorineural hearing loss becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Chronic Bilateral Hearing Loss 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service medical records do not refer to 
bilateral hearing loss disability.  At his November 1945 
physical examination for service separation, the veteran 
exhibited bilateral 15/15 auditory acuity.  Auditory acuity 
of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

The veteran's service personnel records indicate that he 
served in the Army Air Corps as an air crewmember and aerial 
engineer.  A January 1944 newspaper article conveys that the 
veteran was aboard a transport plane which crashed and 
necessitated that he parachute from the aircraft.  

A December 2002 VA audiological treatment record notes that 
the veteran complained of bilateral hearing loss.  
Audiometric testing revealed findings consistent with 
bilateral sensorineural hearing loss disability.  A March 
2003 VA ENT (Ears, Nose, Throat) evaluation states that the 
veteran wore hearing aids for "40 y[ea]rs for evaluation 
prior to receiving [hearing aids] at VA."  The veteran was 
reported to have "had significant noise trauma, worked near 
airplanes."  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  

In his February 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran asserted that he was 
initially treated for bilateral hearing loss disability at an 
Army field hospital in India during 1944.  He clarified that 
"my hearing, tinnitus and Meniere's was caused, my doctor 
said, by the engine noises and the high altitudes we flew 
at."  

In a June 2006 written statement, the veteran asserted that 
he had been told that his bilateral hearing loss disability 
"probably was from all the noise working on the engines, 
flight lines and flying the Hump."  



At an October 2006 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
80
85
LEFT
95
85
85
95
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 70 in the left ear.  A 
diagnosis of bilateral sensorineural hearing loss disability 
was advanced.  The audiologist commented that:  

The patient's current pattern of hearing 
loss is not consistent with that of the 
type, degree or configuration of hearing 
loss disability due to noise exposure; 
therefore it is this examiner's opinion 
that the patient's current hearing loss 
is not related to his military service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
However, no competent medical or audiological professional 
has attributed the onset of the veteran's chronic bilateral 
sensorineural hearing loss disability to active service. 

The record reflects that the veteran did report having 
received treatment for hearing loss in service.  The veteran 
indicated to his treating VA medical personnel that he had 
worn hearing aids since approximately the 1960's, a point 
some 20 years after service separation.  However, the Court 
has held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . .". See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).

In this case, the examiner at the October 2006 VA examination 
for compensation purposes specifically concluded that the 
veteran's "current hearing loss is not related to his 
military service."  The VA examiner reviewed the record, 
conducted a thorough evaluation, and considered the veteran's 
lay reports as to his history.  The Board finds this opinion 
to be the most probative evidence of record as to a 
relationship between his current disability and service, and 
the Board further finds that this opinion ultimately 
outweighs the veteran's lay statements as to a continuity of 
symptomatology since service.  In the absence of any contrary 
medical evidence that chronic bilateral sensorineural hearing 
loss disability originated during or as the proximate result 
of active service, the Board concludes that service 
connection is not warranted.  

B.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  

In his February 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran stated that he was 
initially treated for tinnitus at an Army field hospital in 
India during 1944.  He clarified that "my hearing, tinnitus 
and Meniere's was caused, my doctor said, by the engine 
noises and the high altitudes we flew at."  

At the October 2006 VA examination for compensation purposes, 
the veteran complained of an intermittent ringing sound.  He 
"did not report any date of onset or incident of onset."  
The examiner commented that:

Likewise, the patient's current reports 
of tinnitus are also not consistent with 
the type due to noise exposure; therefore 
it is this examiner's opinion that the 
patient's current tinnitus is not related 
to his military service.  

Chronic tinnitus was not shown during active service or for 
decades thereafter, and no competent medical or audiological 
professional has attributed the onset of the veteran's 
chronic tinnitus to active service.  

The Board finds the opinion of the examiner at the October 
2006 VA examination to be the most probative evidence of 
record as to a relationship between his current disability 
and service, and the Board further finds that this opinion 
outweighs the veteran's lay statements as to a continuity of 
symptomatology since service.  In the absence of any contrary 
medical evidence that chronic tinnitus originated during or 
as the proximate result of active service, the Board 
concludes that service connection is not warranted.  

C.  Chronic Meniere's Syndrome

The veteran's service medical records make no reference to 
chronic Meniere's syndrome.  

In his February 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran contended  that he 
was initially treated for Meniere's syndrome hearing loss 
disability at an Army field hospital in India during 1945.  
He clarified that "my hearing, tinnitus and Meniere's was 
caused, my doctor said, by the engine noises and the high 
altitudes we flew at."  

A December 2002 VA audiological treatment record states that 
the veteran presented a history of being diagnosed with 
Meniere's syndrome in approximately 1982.  The March 2003 VA 
ENT evaluation notes that the veteran presented a history of 
Meniere's syndrome "with vertiginous episodes but these have 
not occurred in a number of years."  

VA clinical documentation dated in 2006 and 2007 reflects 
that the veteran was diagnosed with chronic Meniere's 
syndrome.  

Chronic Meniere's syndrome was not shown by credible evidence 
during active service or for decades thereafter.  Indeed, 
although the veteran alleged on his initial application that 
he was treated in service, he acknowledged to his treating VA 
medical personnel that he had actually been diagnosed with 
Meniere's syndrome in 1982, a date some 36 years after 
service separation.  No competent medical or audiological 
professional has attributed the onset of the veteran's 
chronic Meniere's syndrome to active service or to any 
symptoms experienced in service

The veteran asserts that service connection is warranted for 
chronic Meniere's syndrome secondary to the noise exposure 
associated with his military duties as an engineer aboard 
Army Air Corps transport aircraft.  While he was involved in 
an aircraft crash, the veteran denied participating in 
combat.  The veteran's claim is supported solely by his own 
written statements that his symptoms began in service.  As 
noted, although the veteran is competent to describe symptoms 
he experienced during and after service, he is ultimately not 
competent to establish a link between the continuous 
symptomatology and a current claimed condition.  See, e.g., 
McManaway, supra.  In the absence of competent evidence that 
chronic Meniere's syndrome originated during or as the 
proximate result of active service, the Board concludes that 
service connection is not warranted.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for chronic Meniere's syndrome is denied.  


REMAND

The veteran asserts that service connection is warranted for 
chronic cold injury residuals as the claimed disability was 
precipitated by his cold exposure while a flight engineer 
aboard C47 transport aircraft and during an incident wherein 
he was forced to parachute from an aircraft and lost his 
shoes.  

A February 2007 VA treatment record states that the veteran 
complained of significant lower extremity numbness.  A June 
2007 VA electromyographic study notes that the veteran 
complained of lower extremity numbness and a constant cold 
sensation.  The VA examiner commented that it was "an 
abnormal electrodiagnostic examination" of the lower 
extremities which was "suggestive of a mixed (motor and 
sensory) peripheral neuropathy" which may be related to the 
veteran's nonservice-connected diabetes mellitus.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses his claimed cold injury 
residuals.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the veteran's service aboard 
Army Air Corps aircraft during World War II; his inservice 
parachute jump and associated lower extremity exposure; and 
the inconclusive June 2007 VA electromyographic study, the 
Board finds that a VA examination for compensation purposes 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the existence and 
etiology of any chronic lower extremity 
or upper extremity cold injury residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified cold injury residuals had 
their onset during active service; are 
etiologically related to the veteran's 
military duties aboard Army Air Corps 
aircraft and/or his January 1944 
parachute jump; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic lower extremity or upper 
extremity cold injury residuals.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


